Citation Nr: 1741316	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-03 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to or aggravated by a service connected sinus disability.

2.  Entitlement to service connection for a right ankle disability, to include as secondary to or aggravated by service-connected pes planus.

3.  Entitlement to service connection for a left heel disability, to include as secondary to or aggravated by service-connected pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1982 to December 1992.  The Veteran was deployed in Southwest Asia from August 1990 to April 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2011 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

These matters were remanded by the Board for further development in December 2015 and have since been returned to the Board for further appellate action.  As discussed below, the Board finds that there has not been substantial compliance with its remand.

In a May 2016 rating decision, the RO granted service connection for Pes Planus, previously claimed as bilateral foot pain.  As such, this matter is not in appellate status and is no longer before the Board.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an October 2015 Board videoconference hearing.  A transcript of that hearing has been associated with the claims file.

The Board notes that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has re-characterized the issue of entitlement to service connection for a right ankle disability as entitlement to service connection for a right ankle disability, to include as secondary to or aggravated by service-connected pes planus.  Further, the Board has recharacterized the issue of entitlement to service connection for a left heel disability as entitlement to service connection for a left heel disability, to include as secondary to or aggravated by service-connected pes planus.  See, Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND


Hypertension

In this case, the December 2015 remand was not substantially complied with because the opinion requested with regard to whether the Veteran's hypertension was incurred in or caused by his service, or whether it was aggravated by his service-connected sinus disability, was not adequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was afforded a VA hypertension examination in February 2016.  It was noted that the Veteran was diagnosed with hypertension "around 2001", as reported by the Veteran.  It was further noted that the Veteran's "blood pressure measurements were within normal ranges overall during [his] military service based on the currently available medical records [and serviced treatment records]".  The examiner also noted that the Veteran's weight went from 175 pounds in June 1985 to 222 pounds in August 1998.  The examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by the Veteran's service, stating that the currently available" service treatment records and civilian medical records do not reveal any evidence of a hypertension diagnosis or treatment during the Veteran's  military service.  The examiner further opined that the Veteran's hypertension was less likely than not proximately due to or the result of the Veteran's service-connected sinusitis headaches, stating that "the Veteran's significant weight gain" and genetic tendency (family history of hypertension and diabetes) for hypertension are more likely than not responsible for the Veteran's hypertension.  The examiner also opined that the Veteran's hypertension is less likely than not aggravated by his service-connected sinusitis with headaches, stating that the Veteran's sinus conditions were present since the late 1980's, but he wasn't diagnosed with hypertension until 2001.  The examiner again noted that the Veteran's family history indicates a genetic tendency towards hypertension.

The February 2016 examination report concludes that the Veteran's service-connected sinus disability doesn't aggravate his hypertension, but offers no rationale for this conclusion other than that the Veteran's sinus disability pre-dated his hypertension.  The examiner did not discuss a December 2011 treatment record from Naval Hospital Pensacola which notes the Veteran's elevated blood pressure reading was "likely due to acute sinusitis."

For the above-stated reasons, the Board finds the February 2016 examination opinion need clarification.

Right Ankle Disability

The Veteran was afforded a VA ankle examination in April 2016.  A diagnosis of tendonitis was noted.  The Veteran reported the onset of right ankle pain in the 1980's while playing basketball while on active duty in the Air Force.  The Veteran further reported getting treatment and that the injury "seemed to get better over time", but that over the years he has had pain in his right ankle which has become more frequent in the back of his right ankle (Achilles tendon).  It was noted that imaging studies do not reveal degenerative or traumatic arthritis.  The examiner opined that it was less likely than not that the Veteran's right ankle condition was incurred in or caused by the Veteran's service, stating that the right ankle injury in service was "acute only", with "no evidence of chronicity of care."

The examiner did not opine as to whether the Veteran's pes planus aggravates his right ankle and clarification is needed.  

Left Heel Disability

The Veteran was afforded a VA foot conditions examination in April 2016.  Diagnoses of bilateral pes planus and bilateral plantar fasciitis were noted.  The Veteran reported the onset of left heel pain in 1984, stating that his job in the Air Force required him to stand on asphalt for prolonged periods of time (10-12 hour shifts) on a daily basis.  The Veteran further reported that he was treated for this condition throughout active service and continues treatment with orthotics and night splints.  It was noted that imaging studies revealed no degenerative changes of the feet.  The examiner provided an opinion regarding the pes planus (claimed separately as bilateral foot pain), but did not provide one for the plantar fasciitis, the etiology of the Veteran's left heel disability, or whether the left heel was aggravated by the pes planus. 

Furthermore, a January 2016 treatment record from Naval Health Clinic notes the Veteran reported posterior left heel tenderness for two day with mild swelling.  An x-ray revealed "mild mid and hindfoot degenerative changes", as well as small Achilles and plantar calcaneal enthesophytes.  The April 2016 VA examiner did not address this treatment record.

For these reasons, the Board finds the April 2016 left heel examination needs clarification.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records from May 2017 to the present.  All records obtained must be associated with the claims file.

2.  Obtain the x-ray report from the January 2016 treatment record from Naval Health Clinic which notes "mild mid and hindfoot degenerative changes", as well as small Achilles and plantar calcaneal enthesophytes.  All records obtained must be associated with the claims file.

3.  After, and only after, completion of steps one and two above, schedule the Veteran to undergo VA examinations with appropriate physicians to determine the nature and etiology of the Veteran's claimed conditions:

a.  For the Veteran's hypertension:

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding his hypertension.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer an opinion as the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hypertension had its onset during active service or is otherwise related to service.

Whether it is at least as likely as not (a probability of 50 percent or greater) that hypertension is due to or caused by a service-connected disability, including a sinus disability.

Whether it is at least as likely as not (a probability of 50 percent or greater) that hypertension is aggravated (any increase in disability) beyond the natural progress by the Veteran's service-connected sinus disability.  If aggravation is found, the examiner is asked to address the following issues to the extent feasible: 1) the baseline manifestations of hypertension, and 2) the increased manifestations which, in the examiner's opinion, are proximately due to the Veteran's service-connected sinus condition.

b.  For the Veteran's right ankle disability:

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding his right ankle disability.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's right ankle disability had its onset during active service or is otherwise related to service

Whether it is at least as likely as not (a probability of 50 percent or greater) that a right ankle disability is due to or caused by a service-connected disability, including pes planus disability.

Whether it is at least as likely as not (a probability of 50 percent or greater) that a right ankle disability is aggravated (any increase in disability) beyond the natural progress by the Veteran's service-connected pes planus.  If aggravation is found, the examiner is asked to address the following issues to the extent feasible: 1) the baseline manifestations of the right ankle disability, and 2) the increased manifestations which, in the examiner's opinion, are proximately due to the Veteran's service-connected pes planus.


c.  For the Veteran's left heel disability:

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding his left heel disability.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's left heel disability had its onset during active service or is otherwise related to service

Whether it is at least as likely as not (a probability of 50 percent or greater) that a left heel disability is due to or caused by a service-connected disability, including pes planus disability.

Whether it is at least as likely as not (a probability of 50 percent or greater) that a left heel disability is aggravated (any increase in disability) beyond the natural progress by the Veteran's service-connected pes planus.  If aggravation is found, the examiner is asked to address the following issues to the extent feasible: 1) the baseline manifestations of the left heel disability, and 2) the increased manifestations which, in the examiner's opinion, are proximately due to the Veteran's service-connected pes planus.

All opinions provided for each of the disabilities examined must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  If, after completing the requested actions and all additional development deemed warranted, the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.
	
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




